— Order unanimously reversed, on the law, without *998costs, petition reinstated, and matter remitted to Supreme Court, Monroe County, for a hearing, in accordance with the following memorandum: Defendant’s application for an upward modification of child support based on the age of the children and an increase in the cost of living (see, Matter of Brescia v Fitts, 56 NY2d 132, 139-140; cf. Matter of Boden v Boden, 42 NY2d 210) should not have been denied without a hearing inasmuch as the moving papers raise disputed issues of fact (see, Van Niel v Van Niel, 93 AD2d 986). We remit this matter, therefore, so that the court may conduct a hearing to determine whether the alleged changes warrant modification (see, Huber v Huber, 59 AD2d 1063; Matter of Monesi v Monesi, 55 AD2d 1020; Rollins v Rollins, 33 AD2d 990). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — child support.) Present — Callahan, J. P., Doerr, Green, O’Donnell and Pine, JJ.